Hale, J.
The only question in this case is, as to-the action of the circuit court in overruling defendant’s-objections to the evidence of the opinions of the witnesses.
Generally, “opinions, belief, deductions from facts, and such like, are matters which belong to the jury ; and when the examination extends to these, and the judgment, belief, and inferences of a witness are inquired into as matters proper for the consideration of a jury, their province is in a measure usurped ; the judgment of witnesses is substituted for that of the jury.” 1 Phillips-*588on Evidence, 785 n; Koons v. Railroad, 65 Mo. 597. “Witnesses are to state facts, not opinions, except in those cases where experts are allowed to state opinions.” Id.
This is certainly the general rnle. But “ there is a class of cases in which the opinions of witnesses are received ex necessitate as the only means of ascertaining a fact pertinent to the issue.” 1 Phillips on Evidence, supra.
The exceptional rule applicable to this class of cases is very fully considered in the case of Commonwealth v. Sturtivant (117 Mass. 122). It is therein stated: “The competency of this evidence rests upon two necessary conditions : first, that the subject matter to which the testimony relates, cannot be reproduced or described to the jury precisely as it appeared to the witness at the time; and, second, that the facts upon which the witness is called to express his opinion, are such as men in general are capable of comprehending and •understanding. ’ ’
In the case at bar, the first necessary condition was wanting. The witnesses fully and completely described to the jury all that they saw. The facts upon which the witnesses based their opinions were as fully presented to the jury as they were known by the witnesses. The jury were as well prepared to form an opinion upon the facts as were the witnesses. And .this case falls within the general rule and not within the exceptional rule. The ■opinions of the witnesses were not competent evidence; the court erred in overruling defendant’s objections to ■such evidence. It is true, that without such incompetent evidence there was sufficient evidence to have .authorized the jury to find in favor of plaintiff, that is, that there was an actual collision between the mare and one of defendant’s trains. This, the jury might have found from the evidence, but they did not have to so find. They might or might not have so found in the absence of incompetent evidence. We cannot say what they would have found in the absence of such evidence. *589In other words, we cannot say that no harm was done to the defendant by the incompetent evidence. We do not know what weight the jury gave to such evidence. The defendant is entitled to the opinion of the jury upon the question of an actual collision, based upon competent evidence. Koons v. Railroad, supra.
Judgment reversed and cause remanded.
All concur